Citation Nr: 1700256	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for lumbosacral strain with degenerative arthritis and radiculopathy of the bilateral lower extremities, evaluated as 10 percent disabling prior to April 13, 2012, and as 20 percent disabling thereafter.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to April 22, 2014.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active service from September 1963 to October 1964 and from July 1969 to July 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, continued a previously assigned 10 percent rating for lumbosacral strain with degenerative arthritis and possible sciatica, and denied service connection for radiculopathy of the bilateral lower extremities and tuberculosis.  The Veteran perfected an appeal as to these matters.  Entitlement to a TDIU was also denied at that time.

A February 2010 rating decision denied service connection for hypertension to which a timely notice of disagreement (NOD) was received in October 2010 (10/16/10 VBMS Notice of Disagreement).

A September 2012 rating decision granted a 20 percent rating for lumbosacral strain from April 13, 2012.  At that time, the RO granted service connection for radiculopathy of the bilateral lower extremities that was contemplated as a component of the evaluation for the Veteran's lumbar spine disability.

In August 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In May 2014, the Board dismissed the Veteran's claim for service connection for tuberculosis and remanded the increased rating claim for his back disability to the Agency of Original Jurisdiction (AOJ) for further development.

A June 2015 RO decision granted a TDIU from April 22, 2014 to December 9, 2014, a 100 percent rating for posttraumatic stress disorder (PTSD) from December 9, 2014, and special monthly compensation at the housebound rate from December 9, 2014.  

Entitlement to a TDIU is an element of all claims for increased rating where raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (12/9/14 VA 21-8940 Veteran's Application for Increased Compensation Based Unemployability).  As such, entitlement to a TDIU prior to April 22, 2014 is also on appeal as part of the increased rating claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Back Disability

In May 2014, the Board remanded the Veteran's claim to afford him a new VA examination to determine if he had additional functional loss due to weakness and pain, or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).  The Board directed that "[e]ven if flare-ups are not reported at the time of the examination, the examiner must still provide an opinion as to the estimated loss of function (expressed in degrees of lost motion) of the lumbar spine during the earlier flare-ups described by the Veteran at the August 2009 VA examination" (emphasis in the original).  This was not done as directed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Rather, a June 2014 VA examiner noted the Veteran's report of flare-ups that caused worsened back and mobility.  There was functional loss due to pain on movement and interference with sitting, standing and/or weight bearing.  The examiner stated that "[i]n this exam it was not noted that pain, weakness, fatigability and incoordination limit functional ability during flare ups or when joint is used repeatedly beyond that which was described in the exam as documented.  There is also no noted additional [range of motion] loss due to pain on use or during flare ups beyond that that was documented in the exam."  See June 2014 VA examination report at page 10.  This does not comply with the Board's directive.  Id.

Further, the June 2014 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

Given the above, a new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the August 2009 prior examination.




TDIU

In his December 2014 formal claim for a TDIU, the Veteran reported last working in May 2003 and that he left the work environment due to a significant increase in back and lower extremity pain (12/9/14 VA 21-8940 Veteran's Application for Increased Compensation Based Unemployability, page 3).  He was unable to work due, in part, to lumbosacral strain with degenerative arthritis and radiculopathy of his lower extremities with sciatica.

The Veteran does not meet the percentage requirements for a TDIU prior to April 22, 2014, but VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b) (2016).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Records

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Nashville and Murfreesboro since April 2015 should be obtained.

Issuance of a statement of the case

The February 2010 rating decision denied service connection for hypertension.  A NOD as to this decision was received in October 2010 (10/16/10 Notice of Disagreement).  The Board is required to remand this issue so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to service connection for hypertension.  Do not certify or return this issue to the Board, unless the Veteran submits a timely substantive appeal.

2. Obtain all medical records regarding the Veteran's treatment at the Nashville and Murfreesboro VAMCs since April 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for a new VA examination all orthopedic and neurologic manifestations of his lumbosacral disability.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing and any neurologic manifestions.  

The claims folder must be reviewed by the examiner. 

This should include an examination to determine all neurologic abnormalities that result from the Veteran's lumbosacral disability

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in August 2009.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the lumbosacral strain with bilateral lower extremity radiculopathy has had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any. 


g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. Refer the Veteran's claim for a TDIU prior to April 22, 2014 to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

5. If any benefit on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU, if that benefit has been denied).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






